Summit App. No. 18228. This cause is pending before the court as an appeal from the Court of Appeals for Summit County. Upon consideration of appellant’s motion to consolidate this appeal with Supreme Court case No. 96-2853, State of Ohio v. Clifton White III, appellant’s appeal from the Court of Common Pleas of Summit County, No. CR96010059,
IT IS ORDERED by the court that the motion to consolidate be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the parties shall combine the briefing of case Nos. 96-2853 and 97-1001 and file one brief for each brief permitted pursuant to this court’s entry filed *1402April 14, 1997 in case No. 96-2853. The parties shall file an original of the brief in case No. 96-2853 and in case No. 97-1001 and a total of eighteen copies of the brief.